                       IN THE UNITED STATES DISTRICT COURT FOR THE
                               MIDDLE DISTRICT OF TENNESSEE
                                    COLUMBIA DIVISION


JASPER LEE VICK,                                   )
                                                   )
          Plaintiff,                               )
                                                   )    NO. 1:18-cv-00003
v.                                                 )
                                                   )    JUDGE CAMPBELL
                                                   )    MAGISTRATE JUDGE FRENSLEY
CORE CIVIC, et al.,                                )
                                                   )
          Defendants.                              )

                                               ORDER

          Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

59), recommending the Court deny “Plaintiff’s Motion for an Pleminary [sic] Injunction and a

Temporary Restraining Order” (Doc. No. 49). In the Report, the Magistrate Judge applied the

relevant factors and determined Plaintiff’s request for preliminary injunctive relief should be

denied.

          In response, Plaintiff has filed a “Certificate of Consultation” (Doc. No. 60); Defendant has

filed a Response (Doc. No. 61); and Plaintiff has filed a Reply (Doc. No. 62). The Court will

construe Plaintiff’s filings as objections to the Report and Recommendation.

          Under 28 U.S.C. § 636(b)(1) and Local Rule 72.02, a district court reviews de novo any

portion of a report and recommendation to which a specific objection is made. United States v.

Curtis, 237 F.3d 598, 603 (6th Cir. 2001). General or conclusory objections are insufficient. See

Zimmerman v. Cason, 354 F. Appx. 228, 230 (6th Cir. 2009). Thus, “only those specific objections

to the magistrate’s report made to the district court will be preserved for appellate review.” Id.

(quoting Smith v. Detroit Fed’n of Teachers, 829 F.2d 1370, 1373 (6th Cir. 1987)). In conducting
the review, the court may “accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C).

        Through his filings, Plaintiff claims that, while his motion was pending, Defendant Petra

Lineberry refused to mail legal documents on two separate occasions and otherwise impaired his

ability to access the courts. To the extent Plaintiff describes this incident to bolster his argument that

irreparable harm exists, the Court is not persuaded that the addition of this incident to his request

warrants the issuance of injunctive relief. As the Magistrate Judge concluded, Plaintiff’s failure to

demonstrate a strong likelihood of success on the merits of his claims weighs heavily against the

issuance of injunctive relief. 1 Plaintiff’s filings fail to state viable grounds to challenge the

conclusions of the Magistrate Judge, or otherwise provide a basis to reject or modify the Report and

Recommendation.

        Having fully considered Plaintiff’s objections, the Court concludes they are without merit,

and that the Report and Recommendation should be adopted and approved. Accordingly, Plaintiff’s

Motion (Doc. No. 49) is DENIED.

        It is so ORDERED.


                                                        _______________________________
                                                        WILLIAM L. CAMPBELL, JR.
                                                        UNITED STATES DISTRICT JUDGE




1
   To the extent Plaintiff seeks to add this incident as a claim in this case, he is expected to file an
appropriate motion requesting leave to do so.
                                                  2
